DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of elements found in claim 10 must be illustrated in one separate embodiment.  Currently, it appears to the examiner that the applicant is mixing embodiments of Fig. 1 and Fig. 32 for claim 10.  There is currently no drawing to illustrate the embodiment found in claim 10.  This embodiment claimed must be shown in a separate standalone figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "suction device", "flow path control device" and "input device" in claims 1, 4, 7, 8, 10, 13, 16, 17, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 10, 13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “centrifugal separation” and what structure removes the foreign substances through this process.  For examination purposes, the examiner will treat “centrifugal separation” as being a common single cyclone separator. Since claims 2-9 further depend on claim 1, they are also rejected.  
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “receive an input signal” but the specification para. 00619 seems to indicate that it should be “sending” an input signal. However, since the claim states .  
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “chargeable” and what structure enables the performance of this function.  Is vacuum cleaner chargeable via a cord on the device or is it only chargeable on the station body? Since claims 11-16 further depend on claim 10, they are also rejected.  
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “receive an input signal” but the specification para. 00619 seems to indicate that it should be “sending” an input signal. However, since the claim states “receive” an input signal there must be structure defined to perform this function. Since claim 14 further depend on claim 13, it is also rejected. 
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “centrifugal separation” and what structure removes the foreign .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0177357) in view of Conrad’s multiple embodiments.
Regarding Claim 1, Conrad discloses or teaches a vacuum cleaner (Fig. 12, item 30) comprising a dust collecting chamber (Fig. 12, item 38), the vacuum cleaner capable of collecting foreign substances through centrifugal separation (Fig. 12, item 31); and a dust collecting station (Fig. 9, item 20) capable of connecting with the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber, wherein the dust collecting station comprises: a station body (Fig. 13a, item 26); a panel (Fig. 13a, item 5) forming an exterior of the station body, wherein the panel extends in a vertical direction (Fig. 13a, item 5 extends in a vertical direction that creates the lip of item 5) and includes a front surface (Fig. 13a, item 7 side that extends towards the lip of item 5) extending in the vertical direction, a seating portion 
Regarding Claim 2, Conrad discloses or teaches the seating portion, the collecting portion, and the suction device are sequentially arranged on the station body in the vertical direction from an upper side of the station body (Fig. 27, obvious to one 
Regarding Claim 3, Conrad discloses or teaches an upper cover rotatably provided on the upper side of the station body (Fig. 10, item 100, lid is round and can be place on the container at any position and rotate around to any position).  
Regarding Claim 4, Conrad discloses or teaches an input device (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad and add an on/off switch so that the suction device fan doesn’t run all the time) arranged on the upper side of the station body, wherein the input device is configured to receive an input signal (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 100 or item 5 to make it easier to access by the user).  
Regarding Claim 5, Conrad discloses or teaches the upper cover and the input device are arranged above the seating portion (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 5 so that both item 5 and switch are above seating portion).
Regarding Claim 6, Conrad discloses or teaches the upper cover and the input device are arranged above the seating portion (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 5 so that both item 5 and switch are above seating portion).
Regarding Claim 10, Conrad discloses or teaches a dust collecting chamber (Fig. 12, item 38) of a vacuum cleaner (Fig. 12, item 30), the vacuum cleaner is chargeable (Fig. 12, item 30, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have a cord attached to the vacuum which plugs directly into wall outlet while dumping the dirt from the collection bin into the station); a station body (Fig. 13a, item 26); a panel (Fig. 13a, item 5) forming an exterior of the station body, wherein the panel extends in a vertical direction (Fig. 13a, item 5 extends in a vertical direction that creates the lip of item 5) and includes a front surface (Fig. 13a, item 7 side that extends towards the lip of item 5) extending in the vertical direction, a seating portion (Fig. 4, item 120) comprising an opening (Fig. 4, item 110) configured to communicate with an inside of the dust collecting chamber (Fig. 12), wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (Fig. 6, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to ensure a tight seal with the vacuum cleaner and suction to remove dirt from the vacuum cleaner completely), a suction device (Fig. 12, item 220) configured to generate a suction airflow, and a collecting portion (Fig. 12, item 28) comprising: a dust bag (Fig. 12, para. 0170) arranged between the opening of the seating portion and the suction device, the dust bag being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion by the suction airflow, a housing (Fig. 12, item 22) forming an internal space, wherein the dust bag is configured to be detachably seated within the internal space of the housing, and a cover (Fig. 10, item 100, para. 0174) configured to selectively allow access to the internal space of the 
Regarding Claim 11, Conrad discloses or teaches the seating portion, the collecting portion, and the suction device are sequentially arranged on the station body in the vertical direction from an upper side of the station body (Fig. 27, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad and move the suction device to the bottom of the station body to pull the dirt and dust to the bottom so the housing can compact dirt more so user does not have to change the bag out as frequently).  
Regarding Claim 12, Conrad discloses or teaches an upper cover rotatably provided on the upper side of the station body (Fig. 10, item 100, lid is round and can be place on the container at any position and rotate around to any position).  
Regarding Claim 13, Conrad discloses or teaches an input device (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad and add an on/off switch so that the suction device fan doesn’t run all the time) arranged on the upper side of the station body, wherein the input device is configured to receive an input signal (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 100 or item 5 to make it easier to access by the user).  
Regarding Claim 14, Conrad discloses or teaches the upper cover and the input device are arranged above the seating portion (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 5 so that both item 5 and switch are above seating portion).
Regarding Claim 15, Conrad discloses or teaches the upper cover and the input device are arranged above the seating portion (Fig. 10, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to have an on/off switch located on upper side of item 5 so that both item 5 and switch are above seating portion).
Regarding Claim 17, Conrad discloses or teaches a vacuum cleaner (Fig. 12, item 30) comprising a dust collecting chamber (Fig. 12, item 38), the vacuum cleaner capable of collecting foreign substances through centrifugal separation (Fig. 12, item 31); and a dust collecting station (Fig. 9, item 20) capable of connecting with the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber, wherein the dust collecting station comprises: a station body (Fig. 13a, item 26); a panel (Fig. 13a, item 5) forming an exterior of the station body, wherein the panel extends in a vertical direction (Fig. 13a, item 5 extends in a vertical direction that creates the lip of item 5) and includes a front surface (Fig. 13a, item 7 side that extends towards the lip of item 5) extending in the vertical direction, a seating portion (Fig. 4, item 120) comprising an opening (Fig. 4, item 110) configured to communicate with an inside of the dust collecting chamber (Fig. 12), wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (Fig. 6, obvious to one skilled in the art at the time of filing to combine embodiments in Conrad to ensure a tight seal with 
 Regarding Claim 18, Conrad discloses or teaches a housing (Fig. 12, item 22) forming an internal space, wherein the dust bag is configured to be detachably seated within the internal space of the housing, and a cover (Fig. 10, item 100, para. 0174) configured to selectively allow access to the internal space of the housing from outside the collecting portion. 
Regarding Claim 19, Conrad discloses or teaches the panel is configured to selectively allow the cover of the collecting portion to be exposed toward the front surface of the panel, wherein the cover of the collecting portion is configured to selectively allow the dust bag to be exposed toward the front surface of the panel, and wherein the dust bag is configured to be withdrawn in a case that the panel and the cover of the collecting portion are in an open position (Fig. 10, para. 0174).
Claims 6-8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Morin et al. (US 2016/0183752), hereinafter Morin.
Regarding Claim 6, Conrad does not explicitly state or show it a rotation shaft.  However, Morin teaches a rotation shaft (Fig. 10B, item 1004, shaft through a hinge).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the cover in Conrad with a rotation shaft as in Morin, because having a rotation shaft on the cover will ensure the user does not have to place the lid somewhere while empting the vacuum cleaner, thus saving time when emptying the dirt.
Regarding Claim 7, Conrad discloses or teaches a flow path control device (Fig. 11, item 210), wherein a flow path (Fig. 11, the path indicated between the cone and the 
Regarding Claim 8, Conrad discloses or teaches a flow path cover (Fig. 11, the top of item 210 with the cover located above item 211) configured to modify the flow path.
Regarding Claim 16, Conrad discloses or teaches a flow path control device (Fig. 11, item 210), wherein a flow path (Fig. 11, the path indicated between the cone and the wall that item 214 crosses through) is formed between the opening of the seating portion and the suction device in a case that the suction airflow is generated, and wherein the flow path control device is configured to selectively block a portion of the flow path.
Regarding Claim 20, Conrad discloses or teaches a flow path control device (Fig. 11, item 210), wherein a flow path (Fig. 11, the path indicated between the cone and the wall that item 214 crosses through) is formed between the opening of the seating portion and the suction device in a case that the suction airflow is generated, and wherein the flow path control device is configured to selectively block a portion of the flow path.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a cleaning apparatus relates to claims 1, 10, and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        11/12/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723